Citation Nr: 1235701	
Decision Date: 10/16/12    Archive Date: 10/23/12

DOCKET NO.  09-22 865	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana



THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for additional disability claimed due to VA surgery.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Fetty, Counsel



INTRODUCTION

The Veteran performed active military service from October 1968 to May 1971.

This appeal arises to the Board of Veterans' Appeals (Board) from a June 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana, that in pertinent part denied compensation under 38 U.S.C.A. § 1151 for additional disability claimed due to VA surgery.   

In March 2011, the Veteran's representative informed VA that the Veteran withdrew his request for a hearing.


FINDINGS OF FACT

1.  On September 22, 2004, at a VA medical center, the Veteran underwent right upper lobe lung resection due to lung cancer.

2.  Although the Veteran has claimed that the surgeons left two clamps in his abdomen, there is no X-ray or other medical evidence to support that contention and there is no evidence that claimed additional disability due to shooting back pains are otherwise proximately due to this surgery. 


CONCLUSION OF LAW

The requirements for compensation under 38 U.S.C.A. § 1151 for additional disability claimed due to VA surgery are not met.  38 U.S.C.A. §§ 5103A, 5107 (West 2002); §§ 1151, 5103 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.361 (2011).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA must notify and assist claimants in substantiating claims for benefits.  38 U.S.C.A. §§ 5100, 5103A, 5107, 5126 (West 2002); 38 U.S.C.A. §§ 5102, 5103 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  Upon receipt of a complete or substantially complete application for benefits, VA must notify the claimant and his representative of any information and any medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VA must also inform the claimant of any information and evidence not of record that VA will seek to provide and that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The RO sent this information to the Veteran in January 2008.  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for service-connection, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  

In this case, VCAA notice was provided in January 2008.  Although VCAA notice was not provided prior to the initial adjudication of the claim, the Veteran has not been prejudiced thereby.  In this regard, the Board notes that the claim was readjudicated following provision of the VCAA notice.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004).  Additionally, the Veteran was not provided notice as to how a disability rating and an effective date are assigned in the event of award of the benefit sought, per Dingess.  The Board finds that the Veteran is not prejudiced in this regard.  Inasmuch as the benefit sought on appeal is not granted by the Board's decision herein, the matters of assignment of a disability rating and effective date are moot.

VA also has a duty to assist the claimant in the development of the claim.  This duty includes assisting the claimant in obtaining pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In determining whether VA must provide a VA medical examination, there are four factors for consideration.  These four factors are: (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C. § 5103A (d); 38 C.F.R. § 3.159(c) (4); McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  

In this case, the Board finds that an examination and/or medical opinion does not need to be obtained to fairly adjudicate the matter.  As discussed below, although the Veteran has claimed back pain due to surgical instruments left inside his abdomen, the medical evidence reflects that his back pain pre-existed his VA surgery, he has not alleged and there has been no demonstration of chronic increase in the back pain, and the evidence also shows that there is no surgical instrument left in his abdomen.  

All necessary development has been accomplished and adjudication may proceed without unfair prejudice to the claimant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  VA has obtained VA surgery and out-patient treatment reports.  Neither the claimant nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the claimant is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002).


§ 1151 Compensation

In October 2007, the Veteran requested compensation under 38 U.S.C.A. § 1151 for additional disability claimed due to VA surgery.  Under § 1151, a claimant must show an additional disability proximately due to VA hospital care, medical or surgical treatment, or VA examination.  For claims filed on or after October 1, 1997, a claimant must show that the proximate cause of additional disability is due to carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing the hospital care, medical or surgical treatment, or examination.  Alternatively, for claims filed on or after October 1, 1997, a claimant may show that he/she suffers from additional disability or death which was caused by VA hospital care, medical or surgical treatment or examination and that the proximate cause of the additional disability was an event which was not reasonably foreseeable.  38 U.S.C.A. § 1151 (a)(1)(A) and (B) (West 2002 & Supp 2011); 38 C.F.R. § 3.361 (2011); VAOPGCPREC 40-97.

In determining whether additional disability exists, the physical condition immediately prior to the disease or injury upon which the claim for compensation is based will be compared with the subsequent physical condition resulting from the disease or injury.  Compensation will not be payable for the continuance or natural progress of diseases or injuries for which the hospitalization or treatment was authorized.  38 C.F.R. § 3.361(b).

It is necessary to show that additional disability actually resulted from such disease, or that an injury or aggravation of an existing disease or injury was suffered as a result of hospitalization or medical treatment and is not merely coincidental therewith.  The mere fact of aggravation, alone, will not suffice to make the disability compensable in the absence of proof that it resulted from disease or injury or aggravation of an existing disease or injury suffered as a result of training, hospitalization, medical or surgical treatment, or examination.  38 C.F.R. § 3.361(c)(1).

On a January 2008-dated VA Form 21-4138, Statement In Support Of Claim, the Veteran reported, "Had 1/3 of right lung removed due to cancer There's 2 clamps still showing up on X-ray and CT scan ultrasound."  As for additional disability due to this surgery, he stated, "There's shooting pains in the back."  

The Board must first discuss whether additional disability is shown and if so, whether it is due to VA hospitalization or medical treatment and not merely coincidental therewith.  If such is shown, then the Board must determine whether the proximate cause of additional disability is due to carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing the hospital care, medical or surgical treatment, or examination, or, whether the proximate cause of the additional disability was an event which was not reasonably foreseeable. 

The Veteran's report of shooting back pains will be accorded some weight, as he is competent to report symptoms, such as back pain.  38 C.F.R. § 3.159; Jandreau v. Nicholson, 492 F.3d1372, 1377 (Fed.Cir. 2007) (lay diagnosis is competent if: (1) lay person is competent to identify the medical condition; (2) lay person is reporting a contemporaneous medical diagnosis; or (3) lay testimony of symptoms at the time supports a later diagnosis by a medical professional); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (2006) (The Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  If the Board concludes that the lay evidence presented by a veteran is credible and ultimately competent, the lack of contemporaneous medical evidence should not be an absolute bar to the veteran's ability to prove his claim of entitlement to disability benefits based on that competent lay evidence.  

However, while the Veteran's report of back pains will be accorded some weight in the matter of additional disability shown after a September 22, 2004, lung resection surgery, it must be noted that his back pains existed long before his September 2004 surgery.  A March 2004 VA examination report notes low back pain and that a prior magnetic resonance imaging study (MRI) study (three years earlier) showed unexplained spinal atrophy and flattening at T6.  Thus, back pain and a spinal disorder clearly existed prior to the September 22, 2004, VA lung surgery.

Comparing the Veteran's state of health prior to VA surgery on September 22, 2004, to his health since then, the Board finds that his claimed shooting back pains do not represent an additional disability that first presented, or was chronically aggravated, after the VA surgery.  The Veteran has not asserted, and the clinical evidence has not shown, that there has been a chronic increase in back pain due to the September 2004 lung surgery.  Thus, the claim must fail.  

Despite the finding above, the Board additionally notes that it does not attach probative weight to the Veteran's claim that VA has left two clamps in his abdomen.  Reports of X-rays and a CT scan do not show such retained hardware.  Indeed, a September 22, 2004 operation report noted that all instruments and sponge count were correct at the completion of the procedure.  Nursing care comments for that date also confirmed that instruments, sponges and needles were counted according to procedure.  In this regard, it is significant to note that a March 2005 VA X-ray report notes, "[a]pparent bullet silhouette projected over the right pelvis."  The report notes that the Veteran denied sustaining a bullet wound or swallowing any metal and thus, the etiology remained unclear.  On March 30, 2005, a physician reported a metallic density adjacent to the tip of the cecum.  The physician reported that the Veteran reportedly had been aware of the presence of the metallic density in the abdomen for "years."  There was no evidence of bowel obstruction.

Thus, the medical evidence clearly demonstrates that VA surgeons did not leave two clamps inside the Veteran during lung resection in September 2004 and that any other retained metal in the abdomen had pre-existed the September 2004 surgery.  

On October 8, 2004, it was reported "[p]atient is frail and confused on account of multiple chronic medical as well as psychiatric problems."  Also pertinent to the Veteran's credibility is a July 2007 VA medical report that described him as being delusional.  

Because the evidence does not show an additional disability after VA surgery in September 2004, the Board need not address whether the claimed additional disability is proximately due to the VA surgery, or, that the proximate cause of additional disability was an event which was not reasonably foreseeable.  After considering all the evidence of record, the Board finds that the preponderance of it is against the claim.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107 (West 2002); Gilbert, supra.  Compensation for claimed additional disability under § 1151 must therefore denied.  


ORDER

Compensation under 38 U.S.C.A. § 1151 for additional disability, claimed due to VA surgery, is denied.



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


